Citation Nr: 0924696	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-35 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for restrictive airway 
disease diagnosed as chronic obstructive pulmonary disease 
(COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to 
September 1966.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, denied entitlement to service connection for 
the above condition.  

In February 2009, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

In January 2009, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  Thus, 
the Board will consider the claim on the merits.  See 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

The Veteran's current restrictive airway disease, diagnosed 
as COPD and emphysema, was incurred as a result of active 
duty service.


CONCLUSION OF LAW

Service connection for restrictive airway disease, diagnosed 
as COPD and emphysema is warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that service connection is warranted for 
his restrictive airway disease as it was incurred as a result 
of his active duty service.  Specifically, the Veteran argues 
that he was exposed to asbestos while serving aboard several 
naval ships and was exposed to various toxic gases during 
attendance at a two week Nuclear, Biological, and Chemical 
(NBC) warfare school.  

Service treatment records show that the Veteran was diagnosed 
with a calcification of the right hilus during a January 1962 
chest X-ray, but subsequent X-rays in February 1966 and 
September 1966 were negative.  The separation examination for 
discharge in September 1966 shows that the Veteran's chest 
and lungs were normal upon clinical examination.

In support of his claim, the Veteran has submitted service 
histories documenting the use of asbestos on the ships he 
served upon during active duty.  

The post-service medical record establishes that the Veteran 
was diagnosed with COPD by his private physician in February 
2002.  He was counseled to cease smoking.  A September 2006 
VA Medical Center (VAMC) X-ray diagnosed emphysema.  

The record clearly shows a current diagnosis of restrictive 
airway disease, COPD, emphysema.  In addition, the Veteran 
has demonstrated that he was exposed to asbestosis during 
service and testified at his February 2009 hearing that he 
was exposed to various toxic gases during NBC school.  The 
Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

With respect to the presence of a nexus between the Veteran's 
disability and service, the Veteran has submitted three 
medical opinions in support of his claim.  While two of these 
opinions are speculative in that they point only to a 
possible relationship between the Veteran's disability and 
service, the November 2006 medical opinion notes that it is 
at least as likely as not that the Veteran's emphysema is 
related to his gas exposure at NBC school.  

In addition, although the November 2006 medical opinion on 
its face does not demonstrate review of the Veteran's 
pertinent medical history, including his claims folder, it 
was rendered by the Veteran's private treating physician.  
Clinical records from this physician are associated with the 
claims folder and establish that the private doctor was aware 
of the Veteran's past medical history including his history 
of smoking.  The medical opinion itself also demonstrates 
that the private physician was aware of the Veteran's 
reported history of exposure to asbestos and gas during 
active duty service.  

The Court has recently that when determining the probative 
value of a medical opinion, the relevant focus is not on 
whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the 
Veteran's private doctor was familiar with his medical 
history and his contentions regarding his in-service 
exposure, the Board finds that the November 2006 medical 
opinion is probative to the claim.  

Weighing against the claim is the opinion of the October 2007 
VA examiner who concluded it was less likely as not that the 
Veteran's exposure to gases during service caused his 
disability.  The examiner, after reviewing the Veteran's 
private and VAMC treatment records, noted that based upon his 
knowledge the NBC school did not expose students to any 
seriously damaging levels of toxic gases.  The Board notes 
that the basis for this opinion was not from any evidence 
included in the claims folder.

As the record contains medical opinions both for and against 
the claim based on the same medical history and reports from 
the Veteran, the Board finds that the evidence concerning a 
link between service and the present disability is at least 
in equipoise.  In such a case, reasonable doubt is resolved 
in favor of the Veteran, and service connection for 
restrictive airway disease, diagnosed as COPD and emphysema, 
is granted. 38 U.S.C.A. § 5107(b) (2008).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for restrictive airway 
disease, diagnosed as COPD and emphysema, is granted.



____________________________________________
J. PARKER
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


